DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding the language of claims 6-8, the recitation of “the optimal similarity” and “the optimal relative position” lack antecedent basis in the claims and additionally, it is unclear what does and does not constitute such a measure of “optimal” other than it includes something which is relatively similar compared to something else. Applicant is reminded that the designation of a generalized concept of “calculating” a subjective value does not denote with sufficient specificity the limitations of the system. Additionally, the recitation of a “global optimization algorithm”, “local optimization”, and the overall measure of “similarity” fails to set forth which aspects of the images (other than relative position) can be included or excluded when considering optimization. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadoury et al (US 2014/0193053).

Regarding claims 1 and 10-12, Kadoury et al discloses and teaches and ultrasonic processing and diagnostic apparatus and method including acquisition of a first and second image produced by ultrasonic waves for processing, the registration of the images by calculating relative positional data between images within a particular range (Abs, Claims 24, 8, 0061-0069), solving for similarity between the images corresponding to specific positions, and iteratively calculating the similarity to update the relative position and similarities (0069, 0048, 0051-0053, 0059-0063).

Regarding claims 2-4, Kadoury et al discloses and teaches the processing of areas to reduce the range to a particular anatomical location or range within the images (0074-0084), and perform the registration between the regions in the images, the relative position change between images can include rotation angle or movement distance between images (0074-0084) and locations in the images (0026-

Regarding claims 5-7 and 9, Kadoury et al disclose the pre-processing of structures to define ranges and regions/targets for similarity measures, the inclusion of optimization algorithms for updating the relative positions between the images, as well as the iterative performance of similarity measures between images to reach a satisfactory level of similarity between images (0010, 0042, 0052-53, 0061-0064, and 0082-0088).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadoury et al (US 2014/0193053) in view of Blumhofer et al (US 2015/0294467).

Kadoury et al (US 2014/0193053) discloses and teaches what is listed above, and includes the local optimization algorithms of at least descent gradients as well as global algorithms, but does not specify the use of a particular swarm or genetic algorithm (0086-0089). Attention is hereby directed to the teaching reference to Blumhofer et al which expressly discloses and teaches, in the same area of endeavor, the use of global algorithms including genetic or simulated annealing algorithms to optimize the data for position similarity measures between images (0033, Blumhofer). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Blumhofer for optimization of the optimal similarity of Kadoury et al for the purpose of facilitating ultrasonic registration between multiple images being processed (0033, Blumhofer).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793